Pee, Ouriajvi.
Tbe only material exception and assignment of error is to tbe testimony of Dr. M. S. Martin. We do not think it necessary to pass upon tbe competency of this evidence.
Public Laws 1929, chap. 120, sec. 2(f), (Workmen’s Compensation Act) is as follows: “ ‘Injury’ and ‘personal injury’ shall mean only injury by accident arising out of and in tbe course of tbe employment, and shall not include a disease in any form, except where it results naturally and unavoidably from tbe accident.” See, also, sec. 4.
On all tbe evidence appearing in tbe record, we think tbe death of W. W. Canter, tbe employee of defendant Surry County Board of Education, was not tbe result of an “injury by accident arising out of and in tbe course of tbe employment.” There was no causal relation between tbe accident and tbe employment. Tbe judgment below is
Affirmed.